CAMPBELL, Judge.
The defendant was arrested on other charges in the City of Fayetteville and taken to the police station. While in the police station, he was searched; and in his coat pocket there was found a bottle cap with a piece of wire attached thereto. The cap appeared to be smoked on the bottom and had a white residue of powder and a wad of cotton in it. There was also found a hypodermic needle. These items were wrapped together. Upon a laboratory test, heroin was found to be present in the residue of powder in the bottle cap.
*522A review of the record in this case reveals no error in the admission of evidence, charge of the court to the jury, or the judgment imposed.
No error.
Judges Morris and Hedrick concur.